Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated June 1, 2022, claims 2-21 are active in 

this application.

 	
Claim Objections

 	Claims 3-6, 8, 9, 11-14, and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. [US Patent Application # 20190096508].
With respect to claim 2, Kim et al. disclose a method [pars. 0010, 0042, 0043, and 0047], comprising: receiving, at a first section and a second section, a command [column repair operation] that identifies memory cells in the first section [defective cell]; activating the first section and the second section concurrently in response to receiving the command [par. 0044 – “…repair control circuit 400 may perform a repair operation by enabling a first number of word lines…and by enabling a second number of word-lines…]; determining, by the first section and the second section and after activating the first section and the second section [par. 0044 – “…repair control circuit 400 may perform a repair operation by enabling a first number of word lines…and by enabling a second number of word-lines…], that repair cells that replace the memory cells are located in the second section [repairs made in the other region]; deactivating the first section based at least in part on determining the repair cells are located in the second section; and accessing, by the second section, the repair cells based at least in part on determining that the repair cells are located in the second section [pars. 0042, 0043, 0044, 0047, 0052, 0055, 0057, 0065 and 0075].  Applicant argued that Kim discloses that the determination of operations is performed before the activation of sections of cells; however, paragraphs 0044 and 0075 clearly indicate that the repairing operation is performed when the sections of cells are “enabled”.

With respect to claim 7, Kim et al. disclose activating the first section and the second section comprises selecting a first access line in the first section and a second access line in the second section based at least in part on receiving the command; and deactivating the first section comprises deselecting the first access line in the first section based at least in part on determining the repair cells are located in the second section.  In the above cited sections, Kim et al. disclose that, in repairing a defective cell, one region is replaced for a defective region.  Therefore, it is inherent that a particular access line associated with the defective region would be deactivating and that the replacement access line would be activated in its place.
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. [US Patent Application # 20190096508].
With respect to claim 10, Kim et al. disclose a method [pars. 0010, 0042, 0043, and 0047], comprising: receiving, at a first section and a second section, a command [column repair operation] that identifies memory cells in the first section [defective cell]; activating the first section and the second section concurrently in response to receiving the command [par. 0044 – “…repair control circuit 400 may perform a repair operation by enabling a first number of word lines…and by enabling a second number of word-lines…]; determining, by the first section after activating the first section and the second section [par. 0044 – “…repair control circuit 400 may perform a repair operation by enabling a first number of word lines…and by enabling a second number of word-lines…], that the memory cells are operational, wherein repair cells for the first section are located in the second section [repairs made in the other region]; indicating, to the second section by the first section, that the memory cells are operational [replacement in functional section]; deactivating the second section based at least in part on the indicating [deactivating defective region]; and accessing, by the first section, the memory cells based at least in part on determining that the memory cells are operation [accessing replacement region].  See pars. 0042, 0043, 0044, 0047, 0052, 0055, 0057, 0065 and 0075.  Applicant argued that Kim discloses that the determination of operations is performed before the activation of sections of cells; however, paragraphs 0044 and 0075 clearly indicate that the repairing operation is performed when the sections of cells are “enabled”.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. [US Patent Application # 20190096508].
 	With respect to claim 15, Kim et al. disclose a method [pars. 0010, 0042, 0043, and 0047], comprising: Enabling [via column repair operation], at a plurality of sections comprising a first section and a second section, a mode of operation [repair operation] that configures the plurality of sections to be activated in response to receiving a command addressing memory cells in the first section [par. 0044 – “…repair control circuit 400 may perform a repair operation by enabling a first number of word lines…and by enabling a second number of word-lines…]; determining, after activating the first section and the second section in response to the command [par. 0044 – “…repair control circuit 400 may perform a repair operation by enabling a first number of word lines…and by enabling a second number of word-lines…] that defective memory cells in the first section are mapped to repair cells in the second section based at least in part on enabling the mode of operation [identify a first cell region and a second cell region when repairing of the defective cell in the second region]; receiving the command that addresses the memory cells in the first section [inherent process when identifying a first cell and second cell regions – pars. 0010 and 0047]; and activating the plurality of sections based at least in part on receiving the command and enabling the mode of operation [par. 0047].  See pars. 0042, 0043, 0047, 0052, 0055, 0057, 0065 and 0075.  Applicant argued that Kim discloses that the determination of operations is performed before the activation of sections of cells; however, paragraphs 0044 and 0075 clearly indicate that the repairing operation is performed when the sections of cells are “enabled”.

With respect to claim 16, Kim et al. disclose  enabling the mode of operation at the plurality of sections comprises: determining, by the first section, that each of a set of repair cells located in the first section are used.  In the above cited sections, Kim et al. indicated that addresses of the defective cells are replaced with spare/replacement cells.  See pars. 0042, 0043, 0047, 0052, 0055, 0057, 0065 and 0075.
With respect to claim 17, Kim et al. disclose receiving a message [command to enter repair mode] comprising an indication to enter the mode of operation, wherein the mode of operation is enabled based at least in part on the receiving the message.  See pars. 0042, 0043, 0047, 0052, 0055, 0057, 0065 and 0075.

Remarks
 	Applicant's amendment necessitated the new ground(s) of rejection 
presented in this Office action.  
 	Applicant argued that Kim discloses that the determination of operations is performed before the activation of sections of cells; however, paragraphs 0044 and 0075 clearly indicate that the repairing operation is performed when the sections of cells are “enabled”.

 	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 3, comparing, by the first section and the second section, an address of the command with addresses of memory cells identified as defective based at least in part on receiving the command; matching, by the first section and the second section, the address with one of the addresses of the memory cells identified as defective; and determining that the memory cells are defective based at least in part on the matching.
-with respect to claim 5, receiving, at the first section and the second section, a second command that identifies second memory cells in the first section, wherein the first section and the second section are concurrently activated based at least in part on receiving the command; determining, by the first section and the second section, that the second memory cells are operational, wherein the second section is deactivated based at least in part on determining the second memory cells are operational; and accessing, by the first section, the second memory cells based at least in part on determining that the second memory cells are operational.
-with respect to claim 8, selecting the first access line comprises activating a first plate line and a first digit line in the first section; selecting the second access line comprises activating a second plate line and a second digit line in the second section; and deselecting the first access line comprises deactivating the first plate line and the first digit line in the first section.
-with respect to claim 11, determining that the memory cells are operational comprises: comparing, by the first section and the second section, an address of the command with addresses of memory cells identified as defective based at least in part on receiving the command; and failing to match, by the first section and the second section, the address with any of the addresses of the memory cells identified as defective.
-with respect to claim 12, activating the first section and the second section comprises selecting a first access line in the first section and a second access line in the second section based at least in part on receiving the command; and deactivating the second section comprises deselecting the second access line in the second section based at least in part on determining the repair cells are located in the second section.
-with respect to claim 18, determining, by one of the first section or the second section, that the memory cells are defective and that a set of repair cells for the memory cells are located in the second section, wherein the first section is deactivated based at least in part on the set of repair cells being located in the second section; and accessing, by the second section, the set of repair cells based at least in part on that the set of repair cells being located in the second section.
-with respect to claim 20, disabling, for a second plurality of sections, the mode of operation based at least in part on receiving a message comprising an indication to disable the mode of operation; and determining that defective memory cells in sections of the second plurality of sections are mapped to repair cells located within a same section as the defective memory cells. 

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        July 1, 2022